IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAVID PHILLIPS,                                         No. 69722
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA, IN
                  AND FOR THE COUNTY OF CLARK;
                                                                              FILE
                  AND THE HONORABLE ELISSA F.                                  JUL 1 3 2016
                  CADISH, DISTRICT JUDGE,
                  Respondents,
                  and
                  PAMELA BURFORD; AND AURI ALLEN,
                  Real Parties in Interest.

                                      ORDER DENYING PETITION
                               FOR WRIT OF PROHIBITION OR MANDAMUS
                              This original petition for a writ of prohibition or mandamus
                  challenges successive district court orders adjudicating an attorney's lien.
                              Real parties in interest Pamela Burford and Auri Allen were
                  involved in a vehicular accident resulting in significant injuries. They
                  hired petitioner David Phillips to represent their interests. Phillips
                  settled with their insurer under their uninsured motorist coverage (UIM)
                  and then filed a complaint against the other driver and the owner of the
                  other vehicle.
                              Thereafter, Phillips obtained a default, but Burford and Allen
                  became unsatisfied with Phillips and hired their current counsel to
                  represent them. When Burford and Allen moved to substitute counsel,
                  Phillips counter-moved for adjudication of his attorney lien arising from
                  the fee agreement. Burford and Allen consented to the district court's
                  adjudication of Phillips' lien and attorney fees, and the district court
                  issued an order on November 8, 2010, adjudicating Phillips' lien on the

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                                          / 10 -02 /k7
                      UIM proceeds, stating the amounts that Phillips owed to Burford and
                      Allen from those proceeds, and otherwise denying Phillips a lien on the
                      pending litigation. Phillips appealed from that order, and this court
                      dismissed the appeal under Albert D. Massi, Ltd. v. Bellmyre,      111 Nev.
1520, 908 P.2d 705 (1995), because Phillips was not a party to the
                      underlying litigation.    Phillips v. Burford, Docket No. 57290 (Order
                      Dismissing Appeal, November 18, 2011).
                                  After the appeal was dismissed, Phillips moved for
                      clarification from the district court regarding whether it had personal
                      jurisdiction over Phillips and jurisdiction to adjudicate Phillips' lien and
                      the fee dispute. On September 12, 2012, the district court entered an
                      order finding that Burford, Allen, and Phillips had consented to the
                      district court's adjudication of the lien and attorney fees, and that it had
                      jurisdiction. Phillips again appealed, and this court again dismissed the
                      appeal under Massi. Phillips v. Burford, Docket No. 65605 (Order
                      Dismissing Appeal, October 24, 2014).
                                  More recently, Burford and Allen moved to enforce the district
                      court's orders against Phillips and for an order to show cause why Phillips
                      should not be held in contempt for failing to comply with the 2010 district
                      court order. Phillips then filed the instant writ petition. Burford and
                      Allen filed an answer and Phillips filed a reply.
                                  Phillips argues that the district court does not have personal
                      jurisdiction over him because a prima facie showing was not made and he
                      is not a party to the underlying litigation who is entitled to appeal under
                      NRAP 3A(a), and that the district court does not have subject matter
                      jurisdiction over any issues concerning the UIM proceeds. The first
                      argument confuses the district court's jurisdiction to adjudicate attorney

SUPREME COURT
        OF
     NEVADA
                                                            2
10) 1947A    cfaly,
                 liens with a party's standing to appeal. Under NRAP 3A(a), an aggrieved
                 "party" may appeal from one of the orders enumerated in NRAP 3A(b).
                 We have previously held that an attorney is not a party to the underlying
                 litigation, Albert D. Massi, Ltd. v. Bellmyre, 111 Nev. 1520, 908 P.2d 705
                 (1995), and so he may not appeal from a district court order adjudicating
                 an attorney lien in that litigation. Instead, he must challenge such an
                 order via petition for a writ of mandamus.      Id.   This point of appellate
                 procedure and jurisdiction, however, is irrelevant to the district court's
                 jurisdiction over an attorney and to adjudicate an attorney lien. Here,
                 Phillips filed the complaint on behalf of his clients and moved for an
                 adjudication of his lien, thus placing himself within the jurisdiction of the
                 district court.   Argentena Consol. Mining Co. v. Jolley Urga Wirth
                 Woodbury & Standish, 125 Nev. 527, 532, 216 P.3d 779, 782-83 (2009)
                 (noting that personal jurisdiction over the attorney can be based on "the
                 attorney's appearance as the client's counsel of record").
                             Further, Phillips' second argument concerning the district
                 court's subject matter jurisdiction also lacks merit. Initially, while the
                 district court has jurisdiction under NRS 18.015 1 to adjudicate an
                 attorney's charging lien, it is unclear from the record if any charging lien
                 was perfected under NRS 18.015(2).        See Leventhal v. Black & LoBello,
                 129 Nev., Adv. Op. 50, 305 P.3d 907, 909 (2013) (discussing perfection of a
                 charging lien). Phillips also had a common law retaining lien on Burford's
                 and Allen's files and the UIM proceeds. The district court's jurisdiction


                       IThe 2013 Legislature amended NRS 18.015. 2013 Nev. Stat., ch.
                 79, § 1, at 271; S.B. 140, 77th Leg. (Nev. 2013). This writ petition is
                 governed by the pre-amendment version of NRS 18.015, which only
                 provided for charging liens. See NRS 18.015 (2012).

SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A nrep
                 over the retaining lien was governed by Argentena. In Argentena, we held
                 that a district court could adjudicate a retaining lien with the consent of
                 the clients. 125 Nev. at 534, 216 P.3d at 784. Here, Burford and Allen
                 consented to the district court's adjudication of the retaining lien, giving
                 the district court jurisdiction to do so. Id. Thus, we agree with the district
                 court that it had personal and subject matter jurisdiction to enter the
                 November 8, 2010, order regarding Phillips' retaining lien over the UIM
                 proceeds.
                             Accordingly, we
                             ORDER the petition DENIED.




                 cc:   Hon. Elissa F. Cadish, District Judge
                       Jerry T. Donohue
                       Sean Claggett & Associates, Inc.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    0